    Case 2:10-md-02179-CJB-JCW Document 25710 Filed 06/12/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


 In Re: Oil Spill by the Oil Rig                 *
 “Deepwater Horizon” in the Gulf                             MDL 2179
 of Mexico, on April 20, 2010                    *
                                                             SECTION: J(2)
                                                 *
 Applies to: 12-cv-968 and All                               JUDGE BARBIER
 BELO Cases                                      *
                                                             MAG. JUDGE WILKINSON
                                                 *

                                           ORDER

       BP filed a Motion to Modify BELO Cases Initial Proceedings Case

Management Order No. 2 and noticed it for submission on June 19, 2019 before

Magistrate Judge Wilkinson. (Rec. Doc. 25656).

       IT IS ORDERED that the Notice of Submission attached to BP’s Motion (Rec.

Doc. 25656-4) is VACATED.

       IT IS FURTHER ORDERED that the BP’s Motion to Modify BELO Cases

Initial Proceedings Case Management Order No. 2 (Rec. Doc. 25656) will be decided

by the undersigned district judge. Oral argument on this motion will occur during or

immediately following the Show Cause Hearing scheduled for June 19, 2019 at 8:30

a.m. CDT. (See Rec. Doc. 25698).1

       A revised agenda for the June 19, 2019 hearing is below.




   1  The Court notes that one opposition to BP’s motion was timely filed by the Downs Law Group.
(Rec. Doc. 25707).
   Case 2:10-md-02179-CJB-JCW Document 25710 Filed 06/12/19 Page 2 of 2



                             REVISED AGENDA

The following matters will be addressed in open court on Wednesday, June
19, 2019 at 8:30 a.m. before Judge Carl Barbier:

     1.    Order to Show Cause re: BELO CMO No. 2 and BP’s June 1, 2019 Status
           Report on BELO Cases (Rec. Doc. 25698).

              a.   Note: The Order to Show Cause has been satisfied with respect
                   to 3 of the 277 plaintiffs (Jose Pena Ferrerira (No. 18-11958),
                   Jason Edwards Woods (No. 18-14123), and Raven E. Lieurance
                   (on behalf of Tracy Speranzo) (No. 18-14111). (See Order at Rec.
                   Doc. 25706)

     2.    Downs Law Group’s Motion for Reconsideration of Order Regarding
           Plaintiffs’ Signatures and Initials on Documents Attached to BELO CMO
           No. 1. (Rec. Doc. 25705). (Set for hearing by Order at Rec. Doc. 25706)

     3.    BP’s Motion to Modify BELO Cases Initial Proceedings Case
           Management Order No. 2 (Rec. Doc. 25656).



***Hearings/Arguments in other (non-MDL, non-BELO) civil matters to follow at
9:30 a.m. (Nos. 19-10689, 17-557, 19-8104).




     New Orleans, Louisiana, this 12th day of June, 2019.



                                           ________________________________
                                              United States District Judge




                                       2
